Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-12, 15-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodriguez Y Baena (US 8,303,575 B2).
             
With respect to independent claim 1, Rodriguez Y Baena discloses/disclose a robot system (Fig. 4a) comprising: a robotic device comprising one or more arms connected by at least two joints (401 and 402 in Fig. 4a), each of the joints comprising a joint axis of rotation (Fig. 4a), and a light source aligned with the respective joint axis (Fig. 4a and column 6, lines 27-35); each of the light sources being configured to 

With respect to claim 2, Rodriguez Y Baena teach(es) the system of independent Claim 1.  Rodriguez Y Baena further disclose(s): wherein the at least two joints include at least one of a motor or at least one shaft aligned along the joint axis (column 2, lines 1-2).

With respect to claim 3, Rodriguez Y Baena teach(es) the system of independent Claim 1.  Rodriguez Y Baena further disclose(s): wherein the light sources include one of a laser or a light emitting diode (column 6, lines 27-35).

With respect to claim 6, Rodriguez Y Baena teach(es) the system of independent Claim 1.  Rodriguez Y Baena further disclose(s): wherein the light sources converge at a point in space to enable RCM alignment with a work area of the robot system (410 in Fig. 4a).

With respect to claim 7,  Rodriguez Y Baena teach(es) the system of independent Claim 1.  Rodriguez Y Baena further disclose(s): wherein the light sources are configured to converge at a point in space to enable RCM alignment with an incision point of a patient (410 in Fig. 4a).

With respect to independent claim 8, Rodriguez Y Baena discloses/disclose a robot system (Fig. 4a) comprising: a first joint having a first axis of rotation between at least two robot components (401 in Fig. 4a); a second joint having a second axis of rotation between at least two robot components (402 in Fig. 4a); a first light source configured to direct light along the first axis (Fig. 4a and column 6, lines 27-35); and a second light source configured to direct light along the second axis (Fig. 4a and column 6, lines 27-

With respect to claim 9, Rodriguez Y Baena teach(es) the system of independent Claim 8.  Rodriguez Y Baena further disclose(s): wherein the first joint includes at least one of a motor or at least one shaft aligned along the first axis (column 2, lines 1-2).

With respect to claim 10, Rodriguez Y Baena teach(es) the system of independent Claim 8.  Rodriguez Y Baena further disclose(s): wherein the second joint includes at least one of a motor or at least one shaft aligned along the second axis (column 2, lines 1-2).

With respect to claim 11, Rodriguez Y Baena teach(es) the system of independent Claim 8.  Rodriguez Y Baena further disclose(s): wherein the first light source includes one of a laser or a light emitting diode (column 6, lines 27-35).

With respect to claim 12,  Rodriguez Y Baena teach(es) the system of independent Claim 8.  Rodriguez Y Baena further disclose(s): wherein the second light source includes one of a laser or a light emitting diode (column 6, lines 27-35).

With respect to claim 15,  Rodriguez Y Baena teach(es) the system of independent Claim 8.  Rodriguez Y Baena further disclose(s): wherein the first light source and the second light source converge at a point in space to enable RCM alignment with a target (410 in Fig. 4a).


With respect to independent claim 16, Rodriguez Y Baena discloses/disclose a method for determining a remote center of motion (Fig. 4a), the method comprising: aligning a first light source along a first axis of rotation of a first joint between at least two robot components (401 in Fig. 4a); aligning a second light source along a second axis of rotation of a second joint between at least two robot components (402 in Fig. 4a); directing light along the first axis from the first light source (Fig. 4a and column 6, lines 27-35); directing light along the second axis from the second light source (Fig. 4a and column 6, lines 27-35); and defining a remote center of motion (RCM) for the robot system at an intersection of light from the first light source and the second light source (410 in Fig. 4a).

With respect to claim 17, Rodriguez Y Baena teach(es) the method of independent Claim 16.  Rodriguez Y Baena further disclose(s): wherein aligning the first light source includes aligning the first joint with at least one of a motor or at least one shaft along the first axis (column 2, lines 1-2).

With respect to claim 18, Rodriguez Y Baena teach(es) the method of independent Claim 16.  Rodriguez Y Baena further disclose(s): wherein aligning the second light source includes aligning the second joint with at least one of a motor or at least one shaft along the second axis (column 2, lines 1-2).

With respect to claim 20, Rodriguez Y Baena teach(es) the method of independent Claim 16.  Rodriguez Y Baena further disclose(s): wherein at least one of the first light source and/or the second light source includes one of a laser or a light emitting diode (column 6, lines 27-35).

With respect to claim 21, Rodriguez Y Baena teach(es) the method of independent Claim 16.  Rodriguez Y Baena further disclose(s): further comprising aligning the RCM with a work area of the robot system (410 in Fig. 4a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Y Baena in view of Kim et al. (US 9,398,935 B2).

	Regarding Claim 4, Rodriguez Y Baena disclose(s) the system of Claim 1.   
	Rodriguez Y Baena fail(s) to disclose wherein the light sources include different colors for each joint. 
However, Kim et al. teach(es) a system (Fig. 1) including wherein the light sources include different colors for each joint (column 2, lines 36-48).  Utilizing different colors allows for increased visibility in directing the lights. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rodriguez Y Baena, with the teachings of Kim et al. for the purpose of increasing visibility of the lights.


	Regarding Claim 5, Rodriguez Y Baena disclose(s) the system of Claim 1.   
Rodriguez Y Baena fail(s) to disclose wherein the light sources produce different beam shapes for each joint.
However, Kim et al. teach(es) a system (Fig. 1) including wherein the light sources produce different beam shapes for each joint (column 2, lines 36-48).  Utilizing different shapes allows for increased visibility in directing the lights. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rodriguez Y Baena, with the teachings of Kim et al. for the purpose of increasing visibility of the lights.


	Regarding Claim 13, Rodriguez Y Baena disclose(s) the system of Claim 8.   
Rodriguez Y Baena fail(s) to disclose wherein the first light source includes a different colored light than from the second light source.
However, Kim et al. teach(es) a system (Fig. 1) including wherein the first light source includes a different colored light than from the second light source (column 2, lines 36-48).  Utilizing different colors allows for increased visibility in directing the lights. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rodriguez Y Baena, with the teachings of Kim et al. for the purpose of increasing visibility of the lights.


	Regarding Claim 14, Rodriguez Y Baena disclose(s) the system of Claim 8.   
Rodriguez Y Baena fail(s) to disclose wherein the first light source produces a different shaped light beam than from the second light source.
However, Kim et al. teach(es) a system (Fig. 1) including wherein the first light source produces a different shaped light beam than from the second light source (column 2, lines 36-48).  Utilizing different shapes allows for increased visibility in directing the lights. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rodriguez Y Baena, with the teachings of Kim et al. for the purpose of increasing visibility of the lights.

	Regarding Claim 19, Rodriguez Y Baena disclose(s) the method of Claim 16.   
Rodriguez Y Baena fail(s) to disclose wherein the first light source includes one of a different colored light or a different shaped light beam than from the second light source.
However, Kim et al. teach(es) a system (Fig. 1) including wherein the first light source includes one of a different colored light or a different shaped light beam than from the second light source (column 2, lines 36-48).  Utilizing different colors or shapes allows for increased visibility in directing the lights. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rodriguez Y Baena, with the teachings of Kim et al. for the purpose of increasing visibility of the lights.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of U.S. Patent No. 10,130,433 B2 (Popovic et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-21 of the current Claims 1-21 of U.S. Patent No. 10,130,433 B2 by deleting positioning along an instrument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.    
                The following references relate to robot systems: US20170165847, US20110257661, US20050096502, US7993289, US20030171701, US5697939, US6355048, US20090240259, US20090234369, US9625581, US9855446, US9895559.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TC/
07 April 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861